DETAILED ACTION
Applicant's response, filed 4 March 2021, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 232-241 and 248-260 are currently pending and under exam herein.
	Claims 1-231 and 242-247 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
1.  Claims 232-241 and 248-260 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smolen et al. (Arthritis Research Therapy (2008) Vol. 10, pages 208-219; published 29 May 2008; IDS reference) in view of Coffman et al. (Critical Reviews in Clinical Laboratory Sciences (2008) Vol. 46, No. 6, pages 531-562; IDS reference) and Klooster et al. (Arthritis Research Ther. (2005) Vol. 7, pages R127-R138; IDS reference) and Wislowska et al. (Rheumatol. International (2007) Vol. 27, pages 947-954; IDS reference) and Green et al. (Rheumatology (2003) Vol. 42, pages 83-88; IDS reference) and Senolt et al. (Ann. Rheum. Dis. (2007) Vol. 66, pages 458-463; IDS reference) and Morel et al. (The Journal of Biol. Chem. (2002) Vol. 277, pages 34679-34691; IDS reference) and Afuwape et al. (Histol. Histopathol. (2002) Vol. 17, pages 9612-972; IDS reference) in further evidence of US 2008/0026485 (Heuber et al; IDS reference; IDS reference).   Any portions of the instant rejection that are newly recited are necessitated by claim amendment herein.
 Instant 232 is drawn to a method for generating protein level data for diagnosing or prognosing a subject as having rheumatoid arthritis (RA), the method comprising:
performing at least one immunoassay on a blood sample from the subject to generate a dataset comprising protein level data, for at least four protein markers, wherein the at least four protein markers comprise at least four markers selected from a panel of markers comprising chitinase 3-like 1 (cartilage glycoprotein- 39) (CHI3L1); C-reactive protein, pentraxin-related (CRP); epidermal growth factor (beta-urogastrone) (EGF); interleukin 6 (interferon, beta 2) (IL6); leptin (LEP); matrix metallopeptidase 1 (interstitial collagenase) (MMP 1); matrix metallopeptidase 3 (stromelysin 1, progelatinase) (MMP3); resistin (RETN); serum amyloid A1 (SAA1); tumor necrosis factor receptor superfamily, member 1A (TNFRSF 1A); vascular cell adhesion molecule 1 (VCAM 1); and, vascular endothelial growth factor A (VEGFA); 
calculating a disease activity index score for the sample by wherein the disease activity index score tracks a clinical disease activity score determined from clinical training data of a reference population of confirmed RA patients, wherein the clinical training data supplied a clinical assessment comprising at least one of DAS, DAS28, DAS28-ESR, DAS28-CRP, HAQ, mHAQ, MDHAQ, physician global assessment VAS, patient global assessment VAS, pain VAS, fatigue VAS, overall VAS, sleep VAS, SDAI, CDAI, RAPID3, RAPID4, RAPID5, ACR20, ACR50, ACR70, SF-36, RAMRIS, TSS, modified TSS, Larsen, TJC, SJC, or GHA;
wherein the tracking of the clinical disease activity score 
diagnosing or prognosing the subject as needing treatment for rheumatoid arthritis (RA), based on the protein level disease activity index score exceeding a reference value of the clinical disease activity score, wherein the diagnosis or prognosis is the same for subjects with and without comorbidities; and
administering a therapy to the subject diagnosed or prognosed as needing treatment, the therapy comprising one or more of
administering a therapeutic compound selected from DMARDs, biologic DMARDs, non-steroidal anti-inflammatory drugs (NSAID’s), and corticosteroids,; and
administering bariatric surgical intervention.
Instant claim 249 is drawn to treating a subject for rheumatoid arthritis (RA) comprising the same method steps as amended and disclosed above for claim 232.
Claims 235-241 and 252-259 recite wherein the four markers comprise at least five, six, seven, eight, nine, ten, and eleven, respectively.  
With respect to claims 232 and 249, Smolen et al. disclose that RA is a heterogeneous disease with clinical manifestations, serologic abnormalities, joint damage and functional impairment and further teaches the prediction of RA through the use of biological and clinical markers related to disease activity and joint damage (abstract).  Smolen et al. teach biomarkers used for disease assessment, including C-reactive protein (CRP) (page 3; page 5) and IL-6, as well as serum amyloid A protein (SAA) and tumor necrosis factor (TNF) (page 5) and MMP3 (page 3).  As such, Smolen et al. meet the limitations of claim 232 to include at least four protein markers.  
Smolen et al. further disclose disease activity as part of the triad of rheumatoid arthritis and that biomarkers in conjunction with clinical markers are used for assessment of disease activity (composite indices) for disease activity scoring  (Figure 1; page 5; page 6)
Smolen et al. do not specifically teach each of the biomarkers as recited in claims 232 and 249 (which are claims not limited to the entire set of biomarkers) by claims 235-241; 252-259; which include limitation to various of the recited biomarkers).  However, the following references each teach known markers associated with RA.  Coffman et al. teach chitinase 3-like-1 (CHI3L1) that correlates with disease severity in RA (abstract); Klooster et al. teach that epidermal growth factor (EGF) is found in the synovial fluid of RA patients (page R127) and that both TNF-α and EGF are mediators that contribute to sustaining inflammation processes in arthritis (page R137); Wislowska et al. teach that leptin (LEP) plays a role in the modulation of the immune response and in inflammation related to RA and that serum concentrations are higher in RA patients as compared to controls (abstract; page 952); Green et al. teach that increased Senolt et al. teach resistin (RETN) as being detected in serum of RA patients in higher amounts than in others, including osteoarthritis patients (abstract); Morel et al. teach that the vascular cell adhesion molecule (VCAM-1) is implicated in the interaction of leukocytes and connective tissue, including RA synovial tissue fibroblasts of which interactions contribute to the inflammation seen in RA (abstract); Afuwape et al. teach that vascular endothelial growth factor (VEGF) plays a role in the angiogenic process of RA (page 966).  
Smolen et al. further do not specifically teach at least one immunoassay to obtain protein level data.  However, because each of the recited markers are known to be associated with RA and because Smolen et al. teach the assessment of RA using biomarkers, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have included said biomarkers in an immunoassay for data generation and diagnosis of RA.  One would have been motivated to do so because at the time of the invention, it was well-known and routine in the art to, for example, use antibody profiles of patients for informative diagnostic purposes.  For example, the prior art of Heuber et al. teach immunoassays for determining autoantibody signature patterns in patients [0011] and cytokine signature patterns [0012].  Heuber et al. teach that such assays are performed for patients with RA [0013].  Heuber et al. teach many of the above recited markers [0012].  Further, Smolen et al. teach the desirability of combinations of clinical and biomarker assessments as would be advantageous due to the heterologous nature of RA (page 7; Figure 1).  
In addition, Smolen et al. do not specifically teach calculating a disease activity index score for the sample with multivariate modeling that determines an interpretation function.  However, Heuber et al. use multiplex immunoassays wherein levels of serum autoantibodies and prima facie obvious to one of ordinary skill in the art at the time of the invention to have included immunoassay protein level assessments for indications of patients that would benefit from treatment, as Heuber et al. motivate the use of said techniques for RA, in particular (abstract).  Heuber et al. further include that levels of proteins can indicate particular signature patterns and thus are useful for the elucidation of patients who will benefit from intervention [0010].   The claim does not provide details wherein the process of calculating is defined.  Rather, the claim merely states what the index score is calculated by combining the protein level data and that the score “tracks” a clinical disease activity score, wherein the tracking of the clinical DAI is determined by ANOVA, Bayesian networks, etc….  The prior art to Heuber et al. teach combination of protein levels and/or other clinical and laboratory parameters wherein said combination will discriminate between individuals who will respond to a therapy of interest and those who will not respond.  Said analysis may be performed using algorithms that discern statistical significance [0015].  Heuber et al. further teach that methods of analysis may include establishment of a training dataset and may further include decision tree analysis, classification, regression, PCA, multivariate analysis and the like [0016].   
Claims 233 and 250 are drawn to the method of claim 232, wherein performance of the at least one immunoassay comprises:
obtaining the first sample, wherein the first sample comprises the protein markers;
contacting the first sample with a plurality of distinct reagents; generating a plurality of distinct complexes between the reagents and markers; and 
detecting the complexes to generate the data. 
Claims 234 and 251 are drawn to the method of claim 232, wherein the at least one immunoassay comprises a multiplex assay.
Heuber et al. teach immunoassays, as in claims 233, 234, 250, and 251 at [0022].
Claims 248 and 260 recite wherein the various biomarkers are at least 90% identical to listed NCBI reference numbers.  Said recited NCBI numbers each include reference to known sequences before the date of the instant invention, making the use of said reference sequences as biomarkers prima facie obvious to one of skill in the art.  For example, CRP is known as disclosed in PNAS (1977) Vol. 74:1214-1218 to Osmand et al. (see NCBI reference number listing for NP_000558.2).  This applies to each of said recited NCBI numbers.  CRP is an example of one of said listing.   

Response to Applicant’s Arguments
	1.  Applicant provides that “the prima facie case of obviousness in the Office Action requires a combination of references”;  “the Office Action relies on Smolen, but states that Smolen does not teach ‘each and every of the biomarkers’ (see Office Action at page 7)”.  Applicant further adds that the “Office Action then cites seven references as disclosing ‘various biomarkers that are known to be associated with RA”; “that Smolen does not teach ‘at least one immunoassay to obtain protein level data’; and further Heuber is cited “as disclosing immunoassays”.  
	The Office acknowledges Applicant’s summary of the instant obviousness rejection under 35 USC 103.  
	2.  Applicant states that “the Patent Office has not shown a reasonable expectation of success for combining the cited references to achieve Applicant’s claimed method.  Applicant 
	It is respectfully submitted that this is not persuasive.  Firstly, there is no requirement pertaining to the number of references allowed/usable/preferred etc… when making a prima facie case of obviousness under 35 USC 103, as Applicant seems to imply.  
Secondly, notwithstanding, the citation to the above references provides rationale for why one of ordinary skill in the art would have included Smolen et al. in combination with Heuber et al. given the disclosed disease activity platforms for clinical data in both Smolen and Heuber and given the knowledge of the biomarkers known to be associated with RA.  The known biomarkers are further elucidated in the references to Coffman et al., Klooster et al., Wislowska et al., Green et al., Senolt et al., Morel et al., and Afuwape et al.  Applicant will also note that the citation to those references pertains to dependent claim recitations that require varying numbers of protein markers.  The prior art to Smolen et al. teaches at least four of the recited biomarkers as in claims 232 and 249.  The addition of other references provide for the other recited claimed biomarkers.  
With respect to the argument that it is not possible to “pick and choose biomarkers individually from several references”, the argument is not persuasive as the prior art to Smolen readily discloses the “need for prognosticators in rheumatoid arthritis” (as in the title of the reference; as cited at page 1 in the abstract) and specifically make reference to various biomarkers known in RA, as is shown above.  Further, Smolen et al. teach the applicability of clinical disease activity indices in combination with biomarkers.  Heuber et al. further include that using autoimmune signatures from multiplex assays in combination with clinical indices, is 
Applicant will further take note that the prior art to Heuber et al. discloses that with the advent of proteomics, large-scale analysis of proteins for biomarker identification to delineate disease subtypes in RA is possible [0170].   Further, Heuber et al. disclose biomarker profiles in conjunction with clinical assessment including, as example, DAS [0140]; ACR [0141] and further include proteomic markers to guide therapy in RA at [0225]. As such it is not agreed that the it would not be possible to pick and choose biomarkers to track disease activity in a patient.  
3.  Applicant states that “the Office Action has pointed to nothing in the cited references which would indicate success of the proposed combination” and contends that the “Office Action fails to show a reasonable expectation of operability”.  In addition Applicant adds that the biomarker is combined into a disease activity score which is calibrated by advanced statistical methodologies to track clinical RA data that supplies a clinical assessment of a patient.  

In addition, the criteria to establish obviousness, as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) and further established in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that provide for a conclusion of obviousness are: combining prior art elements according to known methods to yield predictable results (as is present in the instant rejections above); simple substitution of one known element for another to obtain predictable results; use of known techniques to improve similar methods or products in the same way; applying known techniques to a known device or method that is ready for improvement to yield predictable results; “obvious to try” by choosing a finite number of identified, predictable solutions with a reasonable expectation of success; known work in one field of endeavor may prompt variation of it for use in either the same filed or a different one based on design incentives or other market forces; and some teaching, suggestion or motivation (TSM) in the prior art that would have led to one of KSR rationale is the finding that there would be a reasonable expectation of success.  It is maintained that the above rejection outlines why one of skill in the art would have had a reasonable expectation of success, in part because noted methods using biomarker analysis and disease activity are included for RA assessment and combining those would have yielded predictable results as all elements were readily known.  Further, Applicant has provided no evidence to the contrary.  
4.  Applicant states that paragraph [0107] of the specification provides for standard clinical assessments in RA that include DAS, DAS28, DAS28-ESR etc.  Applicant asserts that a person of skill in the art would understand what is meant by clinical assessment “DAS28” and how it is supplied by clinical data of patients.  Applicant avers that the Office Action unnecessarily negatives the claimed invention without appropriately considering evidence, and tries to unnecessarily read-in working examples or “alternative” embodiments as claim limitations (see Office Action at pages 10-11).  
Firstly, the inquiry regarding claim 232 at page 11 of the previous Office Action pertained to the recitation, as was previously presented, of the disease activity index (DAI) score wherein the calculation of said disease activity index score was calculated by “using an interpretation function for combining protein level data to produce the disease activity index score which tracks a clinical disease activity score…”  The claim has been amended to now recite: “calculating a disease activity index score for the sample by combining the protein level data, wherein the disease activity index score tracks a clinical disease activity score determined from clinical data of a reference population of confirmed RA patients”.  
not whether the recitation of DAS or DAS28 or RAMRIS…etc. was understood by one of skill in the art.  Rather, the question was with respect to the recitation of the disease activity index score for the sample that is calculated.  The claim has been clarified by deletion of the intended step of “using an interpretation function for combining protein level data to produce” the score.  However, the issue remains as to how data, itself, supplies an assessment?  It is suggested that clinical data could be applied, for example, to a process of making a clinical assessment, or alternatively, data could be used in the operation of clinical assessment or the clinical data may be input to a particular formula, for example, to further assess patients.  The issue is not with understanding the clinical tool of DAS, DAS28 etc… herein, as it is agreed that one of skill in the art would understand how to apply clinical data in the assessment tools, such as DAS, DAS28 etc… 
It is suggested that the instant claim steps be amended to more closely reflect the limitations as disclosed in the Specification such that the DAI score is combined with said biomarker data to further provide a DAI score that is informative for treatment of an RA patient and that such limitations are included that provide for steps that are non-obvious over the combination of references as cited above.  It would appear that this could be achieved by more specifically elucidating the steps of calculating the DAI score and combining it with the reference population clinical data assessment to then perform an the algorithm, as is taught in the instant Specification at [0312]-[0356].
5.  Applicant argues that “most egregiously, the Office Action dismisses Table 23 without even referring to the contents of Table 23”.  Applicant further asserts that “working examples show that the claimed methods are surprisingly accurate in the face of comorbidities for RA” which is a complex problem for diagnosis or prognosis and treatment.  This is shown in 
It is respectfully submitted that this is not persuasive.   It is maintained that while Applicant points to Table 23 and states that the Office egregiously fails to refer to its contents, that Applicant has not provided for adequate showing the contents of Table 23 that are present in the instant claims to provide for the “surprising” or “unexpected” advantage.  Table 23 illustrates ratios in disease activity that include subgroups of patients with comorbidities such as fibromyalgia, psychiatric illness, Sjorgens disease etc. and CRP; CDAI; DAS28’ and DAI.  Paragraph [0356] of the Specification indicates that the DAI appears to be less confounded by the presence of co-morbidities than the other measures tested.  It is maintained that there are no claimed steps whereby Table 23 is reflected.  The instant claims do not include any specific steps elucidating the DAI other than calculating the DAI by combining protein level data and wherein the DAI “tracks” a clinical disease activity score.  The claim includes that the “tracking of the clinical disease activity score” is determined by one of numerous statistical methods.  It is maintained that the prior art provides for and makes obvious said teachings.  In addition, the DAI in Table 23 is not markedly different from, for example, the CRP or the DAS28 in many instances.  Thus, it is unclear as the point Applicant is making.
  Lastly, there is no calculation in the instant claims.  The Specification indicates that to calculate the DAI, various concentrations of the recited proteins are measured in immunoassays and combined with the algorithm as identified in Example 11.  As has repeatedly been set forth, the instant claims contain no step of calculation of the DAI.  Contrary to Applicant’s assertions, the claims are directed to “calculating a disease activity index score by combining the protein level data”.  
As such, the above references make obvious the instant claims.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631